Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in US20090050848 in view of Tani in US20150197689, as evidenced by Smet in their publication titled “Thiogallate phosphors for phosphor-converted LEDs: saturated green emission”.

Regarding Claim 12-13:  Kim teaches the creation of phosphor particles coated with metal hydroxyl carbonate nanoparticles (See Paragraph 2 and Figure 1).  Kim teaches that the base phosphor may be chosen from a group including green phosphors having emission within the claimed wavelength range including SrGa2S4:Eu (See evidentiary document to Smet: 536 nm emission and a fwhm of 50 nm) and BAM:Eu (See Figure 7 ~510-520nm emission).  Kim shows that the fwhm of the particles may be less than 51 nm (See Figure 7).  The FWHM is based on the calculations below and is between 26-28nm, wherein the units are in terms of pixels in the image:  
    PNG
    media_image1.png
    631
    620
    media_image1.png
    Greyscale
    The metal in the metal hydroxyl carbonate may be chosen from a group including Neodymium (See Paragraph 29).  As Kim teaches a range of compositions including Nd-hydroxyl carbonates (Nd(OH)(CO3)), they teach a range of compositions including the claimed Nd compounds.  Those of ordinary skill would expect the same or similar effect using Nd-compounds as those shown in Figure 7.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed. 

Kim does not teach the presence of a silica film.

However, Tani also teaches the creation of phosphors having nanopowders coated on their surface.  Tani teaches that the nanopowders may be disposed within a silicon dioxide (Si:O ratio 1:2) film (See Paragraph 14).  Tani teaches that such a film has a thickness of from 50-150 nm (See Paragraph 75).  Those of ordinary skill in the art would have found it obvious to provide for such a film on the surface of the particles as it further prevents the deterioration of the particles properties and prevents foreign substances from being entrained on the phosphor (See Paragraph 75).  Those of ordinary skill in the art would have found it obvious to apply such a coating as it can be applied without the use of heat, which is a preparation step that Kim teaches should be avoided (See Example 1).  Those of ordinary skill in the art would have been motivated to apply the coating of Tani to the particles of Kim in order to further stabilize the particles and prevent their deterioration. 

Although Tani teaches the use of silicon dioxide films, the film further contains the Nd hydroxyl carbonate, which also includes oxygen contributing to the number of oxygen atoms measured in ICP emission spectroscopy.  The amount of oxygen added through Nd hydroxyl carbonate would render the particles of Kim in view of Tani as having at least an overlapping range of properties.  Tani teaches that the coating procedure is performed on based particles of SrGa2S4 having a particle size from 5 to 15 microns and the coating has a thickness from 50-150 nm.  The average particle size and thickness were used in calculations, wherein particles having a 5 micron radium have a volume of 5.23E-10 cc.  The density of this material is reported as 3.59 g/cc, rendering the average particle having a mass of 1.8797E-9 grams. The deposition of 100 nm of silica renders an outer radius of 5.1 microns giving  a volume of silica coating of 3.27E-11 cc.  The density of silica is reported as 2.65g/cc giving a mass of silica of 8.67E-11 g.  This amount of Silica contains 4.053E-11g of silicon and 4.6168E-11g of oxygen.  As these mass amounts of SiO2 correspond to a ratio of 1:2, increasing the mass content by 15 to 30% would meet the claimed ratio (1:2.30-2.60).  The additional oxygen containing element is Neodymium hydroxyl carbonate (Nd(OH)(CO3)), which contains .289g of oxygen per 1g of the compound (Nd:.6519,C:.054,O:.289,H:.00456).  Kim teaches that this compound is provided to the surface of the composition in an amount from 0.005 to 15 wt% on the basis of the phosphor particle.  Providing this compound in amounts from 1.3 to 2.5 wt% on the basis of the particle size and coating thickness above meets the claimed oxygen ratio.  The teachings of Kim in view of Tani thus provide an overlapping range of compositions that give an overlapping range of O/Si ratios, which would be apparent through ICP emission spectroscopy as set forth.

Regarding Claim 14:  The claim seems to compare the emission from the uncoated phosphor particle to the emission after being coated.  As the prior art teaches the same coating material, the difference in emission between the two materials would be the same in the prior art as the claimed and disclosed material.  Those of ordinary skill would expect this same effect in the material of the prior art based on Figure 7, which shows a slight red shift in emission due to the coating.  Materials of the same composition and structure must necessarily have the same properties.  This property must necessarily flow from the teachings of the prior art as it is of the same composition and structure.

Regarding Claim 15:  Kim teaches the creation of phosphor particles of composition SrGa2S4:Eu coated with a neodymium compound in the form of nanoparticles.

Kim is silent in terms of the amount of Eu doped in the phosphor.

However, coated SrGa2S4:Eu phosphors are also taught by Tani, who teaches that Eu may be doped in such a composition from greater than 0 to less than 5 mol% (See Paragraph 91).  Those of ordinary skill in the art would have found it obvious to dope the phosphor material with amounts of Eu conventionally used in the art.  Those of ordinary skill would have been motivated to use the doping amounts taught by Tani as the material of Tani is to be used in the same applications and is a phosphor of the same composition as those taught by Kim.  

Regarding Claim 17:  Kim teaches that the material contains nanoparticles of a metal hydroxyl carbonate, wherein the metal may be neodymium.  Neodymium hydroxyl carbonate includes compounds of neodymium hydroxide and neodymium carbonate (See Paragraph 29).


Regarding Claim 18:  Kim in view of Tan teach the silicon oxide coating has a thickness from 50 to 150 nm (See Tan Paragraph 75)

Regarding Claim 19-20: Kim teaches that the phosphor material may be used in various light emitting applications such as in an LED, PDP, CRT, VFD, ELD, and FED (See Paragraph 3).

Kim is silent concerning the creation of a phosphor sheet and its use in these applications. 

However, Tani teaches that such a phosphor may be disposed in a curable resin with other phosphors in order to make a conversion film useful in a white light emitting device.  The sheet is to be disposed on the surface of a blue light emitting diode (See Paragraph 88-90).  Those of ordinary skill in the art would have found it obvious to use the phosphor of Kim in the films according to Tani on the basis the Kim explicitly notes the use of such a phosphor in an LED device.  Those of ordinary skill in the art would have been motivated to combine the teachings of Kim and Tani in order to create a functional device, since Kim is silent regarding the details of producing such a device using their phosphor materials.  

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Tani as applied to claim 12 above, and further in view of Sakai in US 20100213820.

Kim teaches the creation of phosphor particles coated with metal hydroxyl carbonate nanoparticles (See Paragraph 2 and Figure 1).      The metal in the metal hydroxyl carbonate may be chosen from a group including Neodymium (See Paragraph 29).  As Kim teaches a range of compositions including Nd-hydroxyl carbonates (Nd(OH)(CO3)), they teach a range of compositions including the claimed Nd compounds.  Those of ordinary skill would expect the same or similar effect using Nd-compounds as those shown in Figure 7.  Overlapping ranges have been held to establish a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range of compositions to arrive at the invention as claimed. 

Kim does not teach the presence of a silica film.

However, Tani also teaches the creation of phosphors having nanopowders coated on their surface.  Tani teaches that the nanopowders may be disposed within a silicon dioxide (Si:O ratio 1:2) film (See Paragraph 14).  Tani teaches that such a film has a thickness of from 50-150 nm (See Paragraph 75).  Those of ordinary skill in the art would have found it obvious to provide for such a film on the surface of the particles as it further prevents the deterioration of the particles properties and prevents foreign substances from being entrained on the phosphor (See Paragraph 75).  Those of ordinary skill in the art would have found it obvious to apply such a coating as it can be applied without the use of heat, which is a preparation step that Kim teaches should be avoided (See Example 1).  Those of ordinary skill in the art would have been motivated to apply the coating of Tani to the particles of Kim in order to further stabilize the particles and prevent their deterioration. 

Although Tani teaches the use of silicon dioxide films, the film further contains the Nd hydroxyl carbonate, which also includes oxygen contributing to the number of oxygen atoms measured in ICP emission spectroscopy.  The amount of oxygen added through Nd hydroxyl carbonate would render the particles of Kim in view of Tani as having at least an overlapping range of properties.  Tani teaches that the coating procedure is performed on based particles of SrGa2S4 having a particle size from 5 to 15 microns and the coating has a thickness from 50-150 nm.  The average particle size and thickness were used in calculations, wherein particles having a 5 micron radium have a volume of 5.23E-10 cc.  The density of this material is reported as 3.59 g/cc, rendering the average particle having a mass of 1.8797E-9 grams. The deposition of 100 nm of silica renders an outer radius of 5.1 microns giving  a volume of silica coating of 3.27E-11 cc.  The density of silica is reported as 2.65g/cc giving a mass of silica of 8.67E-11 g.  This amount of Silica contains 4.053E-11g of silicon and 4.6168E-11g of oxygen.  As these mass amounts of SiO2 correspond to a ratio of 1:2, increasing the mass content by 15 to 30% would meet the claimed ratio (1:2.30-2.60).  The additional oxygen containing element is Neodymium hydroxyl carbonate (Nd(OH)(CO3)), which contains .289g of oxygen per 1g of the compound (Nd:.6519,C:.054,O:.289,H:.00456).  Kim teaches that this compound is provided to the surface of the composition in an amount from 0.005 to 15 wt% on the basis of the phosphor particle.  Providing this compound in amounts from 1.3 to 2.5 wt% on the basis of the particle size and coating thickness above meets the claimed oxygen ratio (it is noted that the instant claim is drawn to sialon phosphors having a different density than SrGa2S4.  Based on the calculation for SrGa2S4, beta sialon cores would also overlap when the calculation is done in terms of their density in view of the range of Nd-OH-CO3 incorporation taught).  The teachings of Kim in view of Tani thus provide an overlapping range of compositions that give an overlapping range of O/Si ratios, which would be apparent through ICP emission spectroscopy as set forth.

Kim teaches the use of various oxide phosphors, but is silent as to the use of beta sialon phosphors.

However, Sakai teaches that Eu-activated beta sialon phosphors may also be used in various applications including LED, VFD, PDP, FED, and CRT (See Paragraph 4).  Sakai teaches that these phosphors have fluorescence in the green range of visible emission, within the range from 525 to 545 nm (See Paragraph 3).  These are the same applications in which the modification of Kim is taught to be applied.  Those of ordinary skill in the art would have found it obvious to apply the nanoparticulate coating of Kim in view of Tani to the phosphor of Sakai as it is a known phosphor in the art and Kim teaches that these coatings can be generally applied to any known phosphor.  Those of ordinary skill in the art would have been motivated to apply such a coating as it is taught to improve the thermal, structural and physical stability of the material and also prevents the adsorption of foreign substances.  As this is the case, it would be obvious to apply the neodymium particle coating to the beta sialon phosphor of Sakai.  

Kim, Tani and Sakai are silent in terms of the fwhm of beta sialon phosphors.

However, as the material of Kim in view of Sakai is of the same composition and structure as that which is claimed, those of ordinary skill in the art would expect that the composition would necessarily have the same or a similar fwhm of less than 51 nm.  Materials of the same composition and structure must necessarily have the same properties as those properties stem directly from the composition and structure.  Kim shows in Figure 7 that the coating process produces little effect on either the peak emission wavelength or fwhm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 11312903. Although the claims at issue are not identical, they are not patentably distinct from each other because The patented claims are drawn to an overlapping range of materials, wherein the patented claim describe a phosphor having an inorganic phosphor core and a surface coating containing neodymium containing particles in a silica shell (See Claim 1, 7 and 8).  The patented phosphor has an overlapping range of O/Si ratio (See claim 8) and may make use of the same compounds as the base phosphor (See claim 3).  The patented claims are silent in terms of the fwhm of the phosphor; however, since the patented product is of the same composition and structure as that which is claimed, the fwhm of the patented claims would have necessarily been present.  Dependent claims 12-20 all have corresponding claims amongst the patented claims and all of the limitations set forth in the dependent claims are present within the dependent claims of the patented product.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734